DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, species A2, in the reply filed on 10/28/2020 is acknowledged.
The restriction of claims 7 and 24 is withdrawn as each claim contains all the limitations of an allowable claim. Claims 7 and 24 are here by rejoined.
Allowable Subject Matter
Claims 1-7 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 states the limitation “the channel of the second catalytic layer filled with a conductive metal by electroless deposition and in contact with the electroless deposition of the first catalytic layer.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 15 states the limitation “electroless copper deposited onto the channel, the electroless copper formed onto exposed heterogeneous catalytic particles dispersed throughout each layer of the multi-layer circuit board, the heterogeneous catalytic particles comprising an inorganic filler coated with a catalyst.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 19 states the limitation “second channels which penetrate the thickness of at least one full layer of the single laminate, the second channels thereby having exposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2015/0132947 A1, 2013/0230986 A1, 2006/0113675 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847